Case 1:20-cv-02281-DDD-KLM Document 21-4 Filed 11/02/20 USDC Colorado Page 1 of 8




                     EXHIBIT 4
            Case 1:20-cv-02281-DDD-KLM Document 21-4 Filed 11/02/20 USDC Colorado Page 2 of 8




Document title: Chile Crunch Product
Capture URL: https://www.chilecrunch.com/chile-crunch-product
Capture timestamp (UTC): Fri, 02 Oct 2020 22:05:33 GMT                                          Page 1 of 2
            Case 1:20-cv-02281-DDD-KLM Document 21-4 Filed 11/02/20 USDC Colorado Page 3 of 8




Document title: Chile Crunch Product Hot
Capture URL: https://www.chilecrunch.com/chile-crunch-product-hot
Capture timestamp (UTC): Fri, 02 Oct 2020 22:06:17 GMT                                          Page 1 of 3
            Case 1:20-cv-02281-DDD-KLM Document 21-4 Filed 11/02/20 USDC Colorado Page 4 of 8




Document title: Chile Crunch Product Mild
Capture URL: https://www.chilecrunch.com/chile-crunch-product-mild
Capture timestamp (UTC): Fri, 02 Oct 2020 22:05:55 GMT                                          Page 1 of 2
            Case 1:20-cv-02281-DDD-KLM Document 21-4 Filed 11/02/20 USDC Colorado Page 5 of 8




Document title: Chile Crunch Products Jar
Capture URL: https://www.chilecrunch.com/chile-crunch-products-jar
Capture timestamp (UTC): Fri, 02 Oct 2020 22:06:37 GMT                                          Page 1 of 2
            Case 1:20-cv-02281-DDD-KLM Document 21-4 Filed 11/02/20 USDC Colorado Page 6 of 8




Document title: Contact Us
Capture URL: https://www.chilecrunch.com/contact
Capture timestamp (UTC): Fri, 02 Oct 2020 22:10:12 GMT                                          Page 1 of 2
            Case 1:20-cv-02281-DDD-KLM Document 21-4 Filed 11/02/20 USDC Colorado Page 7 of 8




Document title: Chile Crunch Product Adobo
Capture URL: https://www.chilecrunch.com/chile-crunch-product-adobo
Capture timestamp (UTC): Fri, 02 Oct 2020 22:06:59 GMT                                          Page 1 of 2
            Case 1:20-cv-02281-DDD-KLM Document 21-4 Filed 11/02/20 USDC Colorado Page 8 of 8




Document title: Chile Crunch Product Oil
Capture URL: https://www.chilecrunch.com/chile-crunch-product-oil
Capture timestamp (UTC): Fri, 02 Oct 2020 22:07:40 GMT                                          Page 1 of 2
